                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                           EASTERN DIVISION

United States of America

     v.                                        Case No. 2:13-cr-217-1

Mickey L. Velazquez


                              OPINION AND ORDER
     Defendant pleaded guilty to the offense of conspiracy to
commit Hobbs Act robberies in violation of 18 U.S.C. §1951(a)
(Count 1), two Hobbs Act robberies (Counts 2 and 4), and discharge
of a firearm during and in relation to a crime of violence under 18
U.S.C. §924(c) (Counts 3 and 5).            Pursuant to a binding sentence
agreement   under      Fed.   R.    Crim.   P.   11(c)(1)(C),        defendant    was
sentenced to concurrent terms of incarceration of 41 months, on
Counts 1, 2 and 4, a consecutive term of incarceration of 120
months on Count 3, and a consecutive term of incarceration of 199
months on Count 5, resulting in a total sentence of 360 months.
According to the Bureau of Prisons (“BOP”), defendant’s projected
release date is October 15, 2038. See www.bop.gov/inmateloc/ (last
visited June 14, 2021).
     On   June   25,    2020,      defendant     filed   a   pro    se   motion   for
compassionate release pursuant to 18 U.S.C. §3582(c)(1)(A)(i), as
amended by the First Step Act of 2018.             Doc. 251.       Defendant argued
that compassionate release was warranted due to the change in
penalties for §924(c) counts under §403(a) of the First Step Act.
He noted the Supreme Court’s decision in Dean v. United States, 137
S. Ct. 1170 (2017), in which the Court held that courts can
consider the length of a mandatory             sentence required on a §924(c)
count in deciding whether a downward variance in the sentence for
a predicate offense is appropriate. Defendant also referred to his
efforts at rehabilitation while incarcerated.                  Defendant requested
that his sentence be reduced to time served.
     The government responded on July 20, 2020.                       Doc. 256.      The
government    did   not     contest    that      defendant      had    exhausted     his
administrative remedies as required under §3582(c)(1)(A). However,
the government opposed the motion, arguing that defendant failed to
show an extraordinary reason for compassionate release.                              The
government also noted that even if the change in the §924(c)
penalties is applied in this case, defendant would still have
several   years     remaining     to   serve      on     his   sentence,      and   that
defendant’s request for release was premature.
     Counsel was subsequently appointed to represent the defendant.
On October 2, 2020, counsel filed a motion for compassionate
release on defendant’s behalf.            Doc. 262.       In this motion, counsel
argued    that    the   change    in     §924(c)       penalties      constitutes     an
extraordinary reason sufficient to warrant a reduction in sentence.
This motion does not seek defendant’s immediate release.                       Rather,
it requests that defendant’s sentence be reduced to a total
sentence of 281 months (23 years and 5 months) to reflect the First
Step Act changes.
     On October 8, 2020, the government filed a response in
opposition to the motion.         Doc. 264.        The government continued to
assert    that    the   reduction      in       §924(c)    penalties     is    not    an
extraordinary reason for a sentence reduction.                        The government
further argued that even if the reduction in §924(c) penalties does
constitute an extraordinary reason, the court should not reduce
defendant’s      sentence    at   this    time,     as    information      concerning


                                            2
defendant’s behavior while he continues to serve his sentence would
be relevant to the court’s analysis of the factors under 18 U.S.C.
§3553(a).
I. Standards for Compassionate Release
     Under §3582(c)(1)(A)(i), the court can reduce a sentence if
the court finds that “extraordinary and compelling reasons warrant
such a reduction[.]” §3582(c)(1)(A)(i). District courts have full
discretion to define what constitutes an “extraordinary and
compelling” reason.    See United States v. Jones, 980 F.3d 1109,
1111 (6th Cir. Nov. 20, 2020).       The court must also consider the
factors set forth in 18 U.S.C. §3553(a) to the extent that they are
applicable.     §3582(c)(1)(A).     If, after weighing the §3553(a)
factors, the court decides that the motion is well taken, the court
“may reduce the term of imprisonment[.]”           §3582(c)(1)(A).      The
grant of compassionate release is at the discretion of the court.
United States v. Kincaid, 802 F. App’x 187, 188 (6th Cir. 2020).
     Although §3582(c)(1)(A) also requires that “such a reduction
is consistent with applicable policy statements issued by the
Sentencing    Commission”   found   in   the   United   States   Sentencing
Guidelines, §1B1.13 and Application Note 1, the Sixth Circuit has
held that the policy statements do not apply to cases in which an
inmate files a motion for compassionate release, and that district
courts have discretion to define what constitutes an “extraordinary
and compelling” reason without consulting the policy statement.
See Jones, 980 F.3d at 1111; United States v. Elias, 984 F.3d 516,
519-20 (6th Cir. 2021).      Therefore, the court will not base its
decision on whether defendant’s reasons for a sentence reduction
satisfy the policy statements.


                                    3
II. Reasons for Compassionate Release
     At the time of sentencing in this case, the §924(c) charge in
Count 3 carried a consecutive term of 120 months imprisonment, and
the §924(c) charge in Count 5 carried a consecutive term of 300
months imprisonment. Defendant argues that a sentence reduction is
now warranted due to the changes in the §924(c) penalties under the
First Step Act. The First Step Act, §403(a), amended the penalties
specified in §924(c)(1)(C) by deleting the language “second or
subsequent   conviction”     and   substituting    “violation   of    this
subsection   that   occurs   after   a   prior   conviction   under   this
subsection has become final.”        If defendant’s case were brought
today, he would be facing a consecutive term of 120 months on each
of the two §924(c) counts (a total of 240 months).        When added to
the 41-month term on Counts 1, 2 and 4, this would result in a
total sentence of 281 months.
     The change in penalties under the First Step Act was not a
mere “clarification” of prior law, but rather was a substantive
change.   United States v. Richardson, 948 F.3d 733, 748 (6th Cir.
2020).    Under §403(b) of that Act, the amendment applies “to any
offense that was committed before the date of enactment of this
Act, if a sentence for the offense has not been imposed as of such
date of enactment.”    §403(b) (emphasis supplied).      Thus, Congress
expressly chose not to apply this change to defendants who were
sentenced before the passage of the First Step Act.           Richardson,
948 F.3d at 745-46. This case presents the question of whether the
change in §924(c) penalties may be considered as an extraordinary
reason for a sentence reduction.
     In United States v. Tomes, 990 F.3d 500 (6th Cir. 2021), the

                                     4
Sixth Circuit addressed the issue of whether a comparable First
Step Act change to certain mandatory minimum penalties for drug
offenses under 21 U.S.C. §841, see First Step Act of 2018, §401,
and 21 U.S.C. §841(b)(1)(A), could constitute an extraordinary
reason for compassionate release.      The court concluded that it
could not.   Id. at 505.   As the Sixth Circuit observed, the First
Step Act explicitly provides: “This section, and the amendments
made by this section, shall apply to any offense that was committed
before the date of enactment of this Act, if a sentence for the
offense has not been imposed as of such date of enactment.”     First
Step Act, §401(c). Noting that Tomes’s sentence was imposed before
the enactment of the First Step Act, the court rejected his
argument that the §401 amendment could constitute an extraordinary
reason for a sentence reduction in his case.      Id. at 505.     The
court stated that “we will not render §401(c) useless by using
§3582(c)(1)(A) as an end run around Congress’s careful effort to
limit the retroactivity of the First Step Act’s reforms.” Id.     See
also United States v. Wills, 997 F.3d 685, 688 (6th Cir. 2021)(§401
change in mandatory minimum drug penalties is not an extraordinary
reason for a sentence reduction).      Section §403(b) of the First
Step Act, the non-retroactivity provision relating to the new
§924(c) penalties, contains language identical to that found in
§401(c), the non-retroactivity provision discussed in Tomes.
     In United States v. Owens, 996 F.3d 755 (6th Cir. 2021), the
court acknowledged that the same rule for compassionate-release
motions would apply to sentence modifications based on both §401
and §403 of the First Step Act.       Id. at 760, n. 30.   The Owens
court further concluded that under Tomes, a defendant could not
rely solely on the amendment to the §924(c) penalties in attempting

                                  5
to establish an extraordinary and compelling reason.                     However, a
majority of the panel decided that the First Step Act change to the
§924(c) penalties could be considered along with other grounds in
determining whether compassionate release was warranted.                    Id. at
760-764.
     Most recently, in United States v. Jarvis, 999 F.3d 442 (6th
Cir. 2021), the Sixth Circuit again considered whether the First
Step Act changes to the §924(c) penalties could constitute an
extraordinary reason for a compassionate release reduction.                        A
majority of the panel followed Tomes and concluded that allowing
§3582(c)(1)(A) to thwart Congress’s retroactivity choices would
render §403(b) useless.         Id. at 443-444.        The decision referred to
the §924(c) changes as a “legally impermissible ground” for a
sentence reduction.        Id. at 444.            The majority concluded that
Tomes,   which    was   decided       before      Owens,    was   the   controlling
authority.   Id. at 445-446 (citing Salmi v. Sec’y of Health & Hum.
Servs., 774 F.2d 685, 689 (6th Cir. 1985)). The majority held that
Tomes “excluded non-retroactive First Step Act amendments from the
category   of    extraordinary        or       compelling    reasons,    whether   a
defendant relies on the amendments alone or combines them with
other factors.”       Id. at 446.     The court noted, however, that where
a defendant shows some other valid extraordinary and compelling
reason for a sentence reduction, the               district court may consider
sentencing      law   changes    in     balancing      the    §3553(a)     factors,
particularly the seriousness of the offense and public safety. Id.
at 445; see also United States v. Maxwell, 991 F.3d 685, 688, 691
(6th Cir. 2021).
     This court agrees with the reasoning of the majority in Jarvis
as to why the change in §924(c) penalties cannot be considered as

                                           6
a extraordinary reason for compassionate release, either by itself
or when considered with other reasons. However, even assuming that
the change in penalties can be considered, the defendant’s sentence
on the two §924(c) counts is not extraordinary.                Any defendant
sentenced for multiple §924(c) counts before the enactment of the
First Step Act faced similar penalties.           See United States v.
Robinson, No. 20-5929, 2021 WL 71545, at *2 (6th Cir. Jan. 6,
2021)(holding that district court did not abuse its discretion in
denying release based on consecutive §924(c) counts on the ground
that such long sentences were “commonplace” and not the kind of
extraordinary and compelling reasons that warranted a reduction).
      The court also notes that defendant did not receive the
mandatory minimum penalty on Count 5, the second §924(c) count.
Rather, pursuant to a Rule 11(c)(1)(C) binding sentence agreement,
defendant received a sentence of 199 months on Count 5, which was
substantially less than the otherwise mandatory sentence of 300
months required at the time of sentencing.             In addition to this
reduction, the plea agreement also provided that the sentence
imposed in this case would run concurrently with the sentence of 22
years imposed by the Franklin County, Ohio, Court of Common Pleas
in   Case    No.   14CR1713   following    defendant’s    convictions    for
aggravated     robbery,       aggravated    burglary     and     involuntary
manslaughter.      Even assuming arguendo that a defendant who is
sentenced pursuant to a Rule 11(c)(1)(C) agreement can apply for
compassionate release based on a change in penalties, the fact that
the already reduced penalty imposed on Count 5 was part of a
carefully    crafted   global    sentencing   agreement    weighs    heavily
against a finding that the statutory change in §924(c) penalties is
an extraordinary circumstance in this case.        See United States v.

                                      7
Starks, No. 06 CR 324-22, 2021 WL 496399, at *4 (N.D. Ill. Feb. 10,
2021)(court can consider the benefits defendant gained by entering
a Rule 11(c)(1)(C) agreement, including certainty and reduction of
risk, in deciding whether a reduction of sentence is appropriate).
The court concludes that the change in §924(c) penalties does not
present an extraordinary and compelling reason for a sentence
reduction in this case.
     In his pro se motion, defendant also cited Dean v. United
States, in which the Supreme Court held that courts could consider
the length of a defendant’s mandatory sentence under §924(c) in
deciding whether a downward deviation from the guideline range for
the predicate offense is appropriate.             Dean was decided after
defendant was sentenced in this case.         The ruling in Dean is a new
rule of criminal procedure which is not retroactive on collateral
review.    Harper v. United States, 792 F. App’x 385, 394 (6th Cir.
2019).    Even assuming that the procedural change announced in Dean
can be considered in ruling on a motion under §3582(c)(1)(A)(i), it
is not an extraordinary reason for a sentence reduction in this
case because defendant was sentenced pursuant to a Rule 11(c)(1)(C)
sentence agreement which was binding on the court.
     Defendant, who is now 36 years old, has expressed no health
concerns.    He does rely on his rehabilitation while in prison.
Rehabilitation of the defendant is not, by itself, an extraordinary
and compelling reason for compassionate release.              See 28 U.S.C.
§994(t)(“Rehabilitation    of   the       defendant   alone   shall    not   be
considered an extraordinary and compelling reason.”).                 However,
rehabilitation may be considered along with other circumstances in
deciding whether extraordinary and compelling reasons for early
release exist.    See United States v. Daley, 484 F.Supp.3d 1171,

                                      8
1175    (M.D.     Fla.    2020).         Defendant    claims       that    he    has   no
disciplinary record, has worked while incarcerated, and has taken
educational courses.           However, he has presented no documentary
evidence concerning his conduct while incarcerated.                       The defendant
has not shown that his alleged rehabilitation while incarcerated
arises    to     an   extraordinary       level     warranting      a     reduction    in
sentence.
       The court concludes that defendant’s grounds for a reduction
in sentence, even if considered in combination, do not constitute
an extraordinary and compelling reason for relief.
III. §3553(a) Factors
       The court must also address the applicable §3553(a) factors.
The    court    has     considered    the   information       in    the    presentence
investigation         report   (“PSR”)      concerning    defendant’s           personal
history.       Defendant’s father was incarcerated when defendant was a
child, and his mother struggled to support the family.                       Defendant
moved to Columbus, Ohio, at the age of 16 to live with his brother,
and he worked at his brother’s tattoo business.                           Defendant is
divorced and has 2 children. Defendant accepted responsibility for
the offenses charged in this case, and he testified at the trial of
his co-defendant, Raphael Person.
       Defendant correctly notes that at the time of sentencing, he
was in Criminal History Category I (his only prior conviction was
for disorderly conduct in 2010).                However, defendant embarked on a
course of serious criminal conduct when, at the age of 26, he
became involved in the conspiracy to commit Hobbs Act robberies
charged in this case.              The conspirators devised a plan to rob
individuals who posted their vehicles for sale on Craigslist by
confronting       the    sellers    at   gunpoint     after    the      vehicles    were

                                            9
purchased and stealing back the cash which was used to purchase the
vehicles.    In the offense charged in Count 2, defendant contacted
the sellers to arrange a location for the cash purchase of the
vehicle.     After the sale on December 30, 2011, defendant and his
co-defendant, Raphael Person, dressed in black and armed with
assault     rifles,   went   to   the    sellers’   residence,   identified
themselves as law enforcement, and stole the cash.               A shot was
fired during the robbery.         The conspirators then took the stolen
vehicle to defendant’s wife.        Defendant also received $1,000 from
this robbery.    The loss to the victims was $5,900.
     Defendant was then involved in negotiating the purchase of a
vehicle in Middletown, Ohio, for $18,000.              After the sale on
February 17, 2012, two conspirators, dressed in black and armed
with assault rifles, went to the victim’s business, identified
themselves as DEA agents, fired a shot into the air, and stole back
the $18,000.    Defendant received the vehicle and $2,000 from this
robbery. In calculating defendant’s guideline range, the probation
officer applied a two-level enhancement for being an organizer.
The manner in which these robberies were carried out presented a
great risk of physical harm to the victims.          The court recognizes
that Congress has now decided not to apply an enhanced penalty for
multiple §924(c) offenses charged in the same prosecution where the
defendant had no prior conviction for a §924 offense.              However,
these §924(c) offenses, which involved the discharge of a firearm,
were nonetheless serious, and the defendant has already received a
somewhat reduced sentence on Count 5 under the terms of his Rule
11(c)(1)(C) plea agreement.
     The court also notes that on April 3, 2014, defendant was
indicted in the Franklin County, Ohio, Court of Common Pleas in

                                        10
Case No. 14CR1713, for offenses committed on May 2, 2012, within
months of the offenses in the instant case.            According to the PSR,
the   indictment    charged       defendant     with     aggravated   robbery,
kidnapping, aggravated burglary, aggravated murder, murder, and
impersonating a police officer. The defendant, Raphael Person, and
others (who were also members of the conspiracy in the federal
case) entered the victim’s residence wearing tactical gear and
identified themselves as law enforcement.              The victim was killed
during this home invasion.        See State v. Person, No. 16AP-12, 2017
WL 1900476 (10th Dist. Ohio App. May 9, 2017).                  Following his
pleas of guilty to aggravated robbery, aggravated burglary, and the
lesser included offense of involuntary manslaughter, defendant was
sentenced on December 10, 2015, to a total term of incarceration of
22 years for those offenses, to run concurrently with the federal
sentence      imposed       in      the        instant      case.         See
https://fcdcfcjs.co.franklin.oh.us/CaseInformationOnline                 (last
checked July 13, 2021).       Defendant’s involvement in this offense
further highlights the need for the sentence in this case to
provide just punishment, to afford adequate deterrence and to
protect the public.
      When this court accepted defendant’s Rule 11(c)(1)(C) plea
agreement, this court determined that the sentence of 360 months
agreed to by the parties, which was significantly less than the
sentence of 461 months required under the guidelines and the
applicable statutory mandatory minimums, was sufficient and no more
severe than necessary to satisfy the §3553(a) factors. Considering
the   facts   of   this   case,    as   well    as   the   defendant’s   later
involvement in serious state offenses, the reduced sentence of 281
months proposed by counsel would not be sufficient to reflect the

                                        11
seriousness of the offenses, promote respect for the law, provide
just punishment, and protect the public from further crimes by the
defendant.       See United States v. Windley, Criminal Action No. 19-
363     (SDW),    2020     WL        6938336,      at    *3     (D.    N.J.       Nov.   25,
2020)(considering        significant          downward         variance     provided      by
11(c)(q)(C) agreement, further reducing sentence would not properly
reflect the seriousness of the offense, afford adequate deterrence,
or protect the public); United States v. Sanders, No. 3:12-cv-
00183, 2020 WL 6460224, at *9 (M.D. Tenn. Nov. 3, 2020)(where
defendant      agreed    via    11(c)(1)(C)        agreement         that   his    original
sentence was appropriate, the onus was on the defendant to explain
why a substantially reduced sentence would now be appropriate under
§3553(a)).
       The court also notes that defendant has been in custody since
March 26, 2013, and has served approximately 8 years and 4 months
of    his    sentence.         If     the    court      were    to    follow      counsel’s
recommendation and reduce defendant’s sentence to 281 months (23
years and 5 months), defendant would still have a considerable
amount of his sentence to serve.                  Defendant’s circumstances could
change during that period of time, and defendant’s request for a
reduction is premature.               As the government notes, waiting until
defendant has served more of his sentence would provide the court
with additional information concerning defendant’s performance
while       incarcerated       and     his    rehabilitation          efforts.           Such
information, which is not currently documented in the record, would
be relevant to the court’s analysis of the §3553(a) factors and
would assist the court in determining whether defendant’s early
release is appropriate.
       The court concludes that the §3553(a) factors warrant denying

                                             12
defendant’s motion for a reduced sentence at this time.             Even
assuming that defendant’s grounds for compassionate release, when
considered together, are sufficient to constitute an “extraordinary
and compelling reason” for a sentence reduction, that reason is
outweighed    by   the   statutory   factors   which   militate   against
defendant’s early release.
IV. Conclusion
        In accordance with the foregoing, defendant’s motions for a
reduced sentence (Docs. 251 and 262) are denied.


Date:    July 14, 2021                 s/James L. Graham
                                 James L. Graham
                                 United States District Judge




                                     13
